IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT


                                           No. 01-40136
                                         Summary Calendar


UNITED STATES OF AMERICA,

                                                                                       Plaintiff-Appellee,

                                                 versus

HARRY GUILLORY, JR.,

                                                                                     Defendant-
Appellant.
                        ----------------------------------------------------------
                           Appeal from the United States District Court
                                  for the Eastern District of Texas
                                    USDC No. 1:00-CR-25-ALL
                        ----------------------------------------------------------
                                             July 11, 2002

Before JOLLY, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

       The Federal Public Defender appointed to represent Harry Guillory, Jr., on appeal has

requested leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738

(1967). Guillory has not responded to the motion. Our independent review of the brief and the

record discloses no nonfrivolous issues for appeal. Counsel’s motion for leave to withdraw is

GRANTED, counsel is dismissed from further responsibilities, and the appeal is DISMISSED. See

5TH CIR. R. 42.2.



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                      No. 01-40136
                           -2-

MOTION GRANTED; APPEAL DISMISSED.